Citation Nr: 1103349	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to service connection for a disability manifested 
by chronic neck pain.

2.	Entitlement to service connection for numbness and tingling, 
right lower extremity, as secondary to service-connected 
degenerated intervertebral disc           at L4-5.

3.	Entitlement to service connection for numbness and tingling, 
left lower extremity, as secondary to service-connected 
degenerated intervertebral disc           at L4-5.

4.	Entitlement to service connection for hallux limitus, great 
toe, right foot.

5.	Entitlement to an initial rating higher than 30 percent for 
depressive disorder,   not otherwise specified. 

6.	Entitlement to an initial rating higher than 30 percent for 
migraine headaches, with symptoms of fatigue, dizziness, nausea, 
light and sound sensitivity.
7.	Entitlement to an initial rating higher than 10 percent for 
status post left ankle fracture.

8.	Entitlement to an initial compensable rating for degenerated 
intervertebral disc    at L4-5.

9.	Entitlement to an initial compensable rating for residual scar, 
status post bone graft, left hip.

10.	Entitlement to an initial rating higher than 10 percent for 
residual scar, bunionectomy, left great toe.

11.	Entitlement to an initial compensable rating for acne, 
mild.

12.	Entitlement to an initial compensable rating for status 
post hairline fracture, right hip.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to September 
2007.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. The Veteran presently appeals from the denial of 
service connection for chronic neck pain, numbness and tingling 
of the bilateral lower extremities, and hallux limitus of the 
right great toe. Also appealed are the initial assigned ratings 
for several disabilities adjudicated service-connected, as 
indicated above on the title page. See Fenderson v. West,           
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the 
initial rating for a disability, VA must consider the propriety 
of a "staged" rating based on changes in the degree of severity 
of it since the effective date of service connection).

During pendency of the appeal, the February 2009 Statement of the 
Case (SOC) provided for the increase from 10 to 30 percent of the 
assigned ratings for depressive disorder and migraine headaches; 
and from 0 to 10 percent of the evaluation for residual scar of a 
left great toe bunionectomy. Claims for still higher schedular 
ratings remain on appeal. A.B. v. Brown, 6 Vet. App. 35, 39 
(1993)            (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise).

The Board further points out that while one of the issues 
certified on appeal was that of service connection for hallux 
"fibula," great toe, right foot, from all indication the 
condition for which the Veteran clearly seeks compensation is 
that of hallux limitus of the right great toe. The 
characterization of this issue has been revised accordingly. 

The issues of service connection for a neck disorder and lower 
extremities disorder, and of increased ratings for depressive 
disorder, degenerated spinal disc, and mild acne are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC),                          
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have any disability involving 
the right great toe.

2.	The condition of migraines is not very frequently completely 
prostrating with prolonged attacks productive of severe economic 
inadaptability.

3.	The Veteran has at worst, moderate limitation of motion of the 
left ankle.

4.	The residual scar from a bone graft, left hip, is absent 
compensable pathology including qualifying surface area, tissue 
instability, painfulness, or inherent limitation of function. 

5.	The Veteran is already in receipt of the maximum available 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5280 for 
hallux valgus associated with a left great toe bunionectomy. 
There is no other compensable symptomatology, including due to 
the underlying bunionectomy scar itself.

6.	The condition of status post hairline fracture, right hip, is 
manifested by entirely normal range of motion, with no indication 
of pain, weakness, instability or other form of functional loss.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for hallux 
limitus, great toe, right foot. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.	The criteria are not met for an initial rating higher than 30 
percent for migraine headaches, with symptoms of fatigue, 
dizziness, nausea, light and sound sensitivity. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, 
Diagnostic Code 8100 (2010).

3.	The criteria are not met for an initial rating higher than 10 
percent for status post left ankle fracture. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5271 (2010).



4.	The criteria are not met for an initial compensable rating for 
residual scar, status-post bone graft, left hip. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic 
Code 7805 (2010).

5.	The criteria are not met for an initial rating higher than 10 
percent for residual scar, bunionectomy, left great toe. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.71a, Diagnostic Code 5280 (2010).

6.	The criteria are not met for an initial compensable rating for 
status post hairline fracture, right hip. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Through VCAA notice correspondence dated from August 2007, the RO 
informed the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 
3.159(b) in regard to the claim for service connection being 
decided. The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable measures 
to assist in obtaining additional VA medical records, private 
treatment records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). The notice 
correspondence also explained the downstream disability rating 
and effective date elements of the claim under consideration. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.           See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the 
VCAA notice correspondence was issued in advance of the February 
2008 rating decision on appeal, and thus did comport with the 
definition of timely notice. 

In regard to the claims on appeal being decided for higher 
initial evaluations for service-connected disability, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial rating 
and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with        the RO's decision as to the 
assigned disability rating does not trigger additional         38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, 
in that the claims for service connection for the disabilities in 
question have been substantiated, and no further notice 
addressing the downstream disability rating requirement is 
necessary. 

Meanwhile, the RO has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining VA outpatient 
treatment records. The Veteran has also undergone VA Compensation 
and Pension examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In furtherance 
of her claims, the Veteran has provided several personal 
statements. She declined the opportunity to attend a hearing. 
There is no indication of any additional evidence or information 
that            has not already been obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claims. Under these circumstances, no further action is necessary 
to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Analysis

I.	Service Connection

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b).

The Veteran underwent a VA general medical examination in 
September 2007,           at which time she reported experiencing 
pain in the bilateral great toes. On exam specifically of the 
right foot there was no objective evidence of painful motion, 
swelling, tenderness, instability, weakness, or abnormal 
weightbearing. There     was no skin or vascular abnormality, or 
muscle atrophy. An x-ray was negative.  The diagnosis was of 
right great toe normal exam.

On the basis of the foregoing, the Board is denying service 
connection for the condition claimed as hallux limitus of the 
right great toe. The essential factual circumstance underlying 
this determination is the clear absence of competent evidence of 
a current disability. The Veteran underwent a VA Compensation and 
Pension examination that included a specific evaluation intended 
for the bilateral feet, which failed to detect any pathology of 
the right foot, including of the right great toe region. Both 
observed exam findings and x-ray results were negative for any 
recognized disorder. Apart from this thorough medical evaluation, 
the Veteran has not since described any symptoms of a right great 
toe disorder, and VA outpatient records are similarly silent for 
the condition claimed. Consequently,        the conclusion is 
warranted that the Veteran does not presently have the right 
great toe disorder claimed. 

Under VA law, the first criterion to establish service connection 
is competent evidence of the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski,          2 Vet. App. 141, 144 (1992). See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.").

Absent competent evidence establishing the presence of a right 
great toe disability, the claim for service connection for this 
same disorder cannot be substantiated, and must therefore be 
denied. The preponderance of the evidence is against this claim, 
and under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

II.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability specified 
are considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. Id. See 
also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Migraine Headaches 

The condition of migraines is evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100. Under that diagnostic code, 
migraines with infrequent attacks warrant a 0 percent rating. 
Migraines with characteristic prostrating attacks averaging one 
in two-months over the last several months warrant a 10 percent 
rating. Migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several months 
warrant a 30 percent rating. Migraines with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating. 

The Veteran underwent a September 2007 VA Compensation and 
Pension examination by a neurologist. She then reported having 
headaches occurring two or three times a month and lasting three 
to four days. The pain was located in different parts of the head 
and described as dull, throbbing pain. The headaches were 
relieved by resting and taking prescription medication. She 
stated her headaches were worse since service in that they were 
more frequent and lasted longer. The Veteran described an aura of 
decreased concentration and visual disturbance. The headaches 
were associated with nausea and sometimes vomiting. She could 
drive, but not at night, when having a headache. On neurologic 
exam, the cranial nerves were grossly within normal limits. Motor 
system had no asymmetry, involuntary movements, weakness or 
atrophy. Muscle tone was within normal limits. Deep tendon 
reflexes were symmetrical and normoactive. Pain and sensory tract 
was intact. Coordination was intact on finger to nose testing. 
The diagnosis was of migraine headaches. The VA examiner 
commented that the Veteran was prostrated about twice a month by 
these headaches. 

Following VA examination, records of VA outpatient treatment show 
in October 2008 the Veteran was still getting migraines three 
times per week, with an aura of anxiety and smells. She was on 
medication for preventative treatment.                   The 
assessment was of chronic headaches. On follow-up evaluation in 
January 2009 the Veteran described having had several low grade 
headaches weekly. She was starting a new part-time job which was 
much less stressful, and hoped this would help reduce some of her 
daily stress headaches in comparison to her prior full-time job. 
The assessment was of chronic headaches, fairly well-controlled 
on a specific medication regimen.

Having objectively considered the foregoing, the Board finds that 
the continuance of a 30 percent disability rating for migraine 
headaches is warranted. As set forth in the September 2007 VA 
examination report, the Veteran experienced characteristic 
prostrating attacks of headaches roughly twice per month. This 
essentially best approximates the criteria under Diagnostic Code 
8100 for assignment of a             30 percent evaluation, for 
prostrating attacks occurring on an average once a month over the 
last several months. To qualify for the next higher rating of 50 
percent,        the evidence would have to establish migraines 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8100. The competent evidence simply does 
not show this is the case. At no point are the Veteran's 
headaches indicated as very frequently completely prostrating. By 
the Veteran's estimation on VA outpatient evaluation, migraines 
occurred as often as three times per week, however, these were 
estimated as generally low-grade in severity. Moreover, the 
headaches were deemed fairly well-controlled on medication. Nor 
for that matter   is there indication of severe economic 
inadaptability, as the Veteran is fully capable of gainful 
employment even if preferably sustained on a part-time basis. 
There is no showing that full-time employment was impracticable 
in any event, apart from the fact that this admittedly was a more 
stressful type working environment.                   In summary, 
the most accurate representation of the severity of the Veteran's 
service-connected migraine headaches remains that of a 30 percent 
rating under provisions of Diagnostic Code 8100.

Accordingly, a higher evaluation than 30 percent for migraines 
under the VA rating schedule is denied.

Status Post Left Ankle Fracture

The Veteran is in receipt of a 10 percent rating for service-
connected status post left ankle fracture, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271,  for limited motion 
of the ankle. Under that diagnostic code, a 10 percent rating is 
assigned for moderate limitation of motion, and a 20 percent 
rating is assigned for marked limitation of motion. 

The terms "moderate" and "marked" among other components of 
the rating criteria are not expressly defined in the rating 
schedule. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.

Normal range of motion for the ankle joint is defined as 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 
45 degrees. See 38 C.F.R. § 4.71a, Plate II. 

Upon VA general medical examination in September 2007, the 
Veteran reported that she experienced left ankle stiffness, with 
current treatment of bracing, and progressive worsening since 
service. On objective examination, gait was normal, and there was 
no evidence of abnormal weight bearing. Range of motion consisted 
of dorsiflexion to 20 degrees and plantar flexion to 30 degrees, 
both active and passive, all without pain. There was no ankle 
instability, or tendon abnormality. There was a well-healed scar 
on the left ankle that was 8-cm by 0.1-cm, with no pain or 
tenderness, adhesion to the skin, or other problems. The 
diagnosis was status post left ankle fracture, with limitation of 
motion.  

Based upon the above, no higher rating than 10 percent for a 
service-connected left ankle fracture is substantiated by the 
record. On VA examination, the Veteran had at or near normal 
level of left ankle joint mobility, particularly inasmuch as 
there was the full level of dorsiflexion to 20 out of 20 degrees. 
Plantar flexion was to         30 degrees, two-thirds of the 
total potential 45 degrees. There was no pain on motion, 
weakness, instability, or other form of functional loss to take 
into account in adjusting the range of motion measurements. See 
Deluca, supra; 38 C.F.R.              §§ 4.45, 4.59. Any 
limitation was at most moderate in degree, given the substantial 
degree of joint mobility retained. Moreover, there is no record 
of any ongoing        VA or private medical treatment for a left 
ankle disorder, or any competent statement from the Veteran to 
indicate or suggest an exacerbation of the service-connected 
residuals of a left ankle fracture since the September 2007 VA 
examination. Given that the prior VA examination findings show 
left ankle disability at practically within the normal range of 
functioning, there is minimal likelihood of any additional 
deterioration to a marked level. The competent and probative 
evidence as whole thus establishes that the level of impairment 
associated with a service-connected left ankle disability is no 
more than moderate in degree, consistent with the existing 
assigned 10 percent evaluation. 

Residual Scar, Status Post Bone Graft, Left Hip

The RO has assigned the rating provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805, in assigning a noncompensable rating for a 
residual scar, status post bone graft, of the left hip. 

Diagnostic Code 7805 provides that other scars (not otherwise 
considered under the rating schedule) are to be rated on the 
basis of limitation of function of the affected part.
Also potentially applicable is Diagnostic Code 7801, providing 
that scars other than on the head, face, or neck, that are deep 
or that cause limited motion, and cover an area of at least 6 
square inches (39 square cm.) warrant a compensable evaluation. 
According to Diagnostic Code 7802, scars other than on the head, 
face, or neck,  that are superficial and do not cause limited 
motion, and cover an area of at least 144 square inches (929 
square cm.) warrant a compensable evaluation. Under Diagnostic 
Code 7803, a scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating. Note 1 to that 
criteria defines an unstable scar as is one where, for any 
reason, there is frequent loss of covering of skin over the scar. 
Note 2 further provides that a superficial scar is one not 
associated with underlying soft tissue damage. Diagnostic Code 
7804 further provides that a scar that is superficial and painful 
on examination warrants the assignment of a 10 percent rating.  
 
On VA general medical examination in September 2007, the Veteran 
stated that the bilateral hips had stiffness and there was 
difficulty on sitting for a prolonged period of time. 
Objectively, there was present a well-healed scar on the side of 
the left hip that was 4-cm by 0.1-cm in size. The scar did not 
involve pain, tenderness or adhesion to the skin, or other 
problems. An x-ray was negative. The diagnosis was left hip 
status post bone graft, with no limitation of motion or pain 
observed.

Having considered the preceding, the proper evaluation for the 
Veteran's residual left hip scar, status post bone graft, remains 
a noncompensable rating. The scar as observed does not have the 
surface area dimensions to qualify for a compensable rating under 
Diagnostic Codes 7801 or 7802. Further, there are no signs of 
scar tissue instability or tenderness upon examination to warrant 
assignment of a compensable evaluation pursuant to Diagnostic 
Codes 7803 or 7804. Finally, there is no associated limitation of 
function to permit evaluation in accordance with Diagnostic Code 
7805, given particularly that the Veteran has no limitation of 
motion of the left hip, this substantiated by range of motion 
studies (discussed in more detail below in connection with the 
claim for increased rating for right hip pathology). Essentially, 
then, there is no compensable symptomatology involving the 
Veteran's service-connected post-operative scar of the left hip. 
The claim for any compensable rating for this service-connected 
disability must therefore be denied.

Residual Scar, Bunionectomy, Left Great Toe

The RO has assigned a 10 percent rating for a residual scar, 
bunionectomy, left great toe, under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5280.       That diagnostic code pertains 
to hallux valgus, unilateral, and provides for assignment of a 10 
percent rating if operated upon with resection of metatarsal 
head, or if severe and equivalent to amputation of the great toe. 

Also potentially applicable are the rating provisions under 38 
C.F.R. § 4.118 for the evaluation of service-connected scars.

On VA general examination in September 2007, the Veteran 
complained of pain in the bilateral great toes. The left foot had 
no pain, swelling, heat, or redness. There was stiffness that 
occurred while standing and walking. There was no fatigability, 
weakness, lack of endurance, or other symptoms. There were 
limitations on standing more than three hours, or walking more 
than one mile. No assistive aids or devices were needed. 
Objectively, there was no abnormal weight bearing,  hammertoes, 
vascular foot abnormality, or mal- or nonunion of the tarsal or 
metatarsal bones. There was a scar from a left great toe 
bunionectomy 5-cm by         0.5-cm with no tenderness, pain or 
adhesion to the skin or other problems. An x-ray showed a simple 
bunionectomy of the first toe. The diagnosis was a left great toe 
bunionectomy.

Applying the relevant rating criteria, no higher than a 10 
percent evaluation is assignable for a residual scar, 
bunionectomy, left great toe. Under Diagnostic Code 5280, the 
Veteran is entitled to a 10 percent rating by analogy to hallux 
valgus, unilateral, due to the surgical resection of a portion of 
the metatarsal head. However, a 10 percent rating is the maximum 
assignable under Diagnostic Code 5280. There is no competent 
indication of any compensable symptomatology of a left foot 
disorder that would warrant rating under any other diagnostic 
code.               In particular, the Veteran lacks any 
generalized left foot symptoms besides just the bunionectomy 
scar, to warrant rating his impairment pursuant to Diagnostic 
Code 5284 as a type of foot injury. Nor do the provisions 
regarding evaluation of scars provide any greater benefit, as the 
scar is of limited overall surface area, is not unstable or 
painful, and lacks any inherent limitation of function. 
Therefore, the available rating provisions do not support 
assignment of any greater rating than         10 percent for the 
residual scar of a left great toe bunionectomy. 

Status Post Hairline Fracture, Right Hip

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, for limitation of 
flexion of the thigh, a 10 percent rating is warranted where 
flexion is limited to 45 degrees;           a 20 percent rating 
where limited to 30 degrees; a 30 percent rating where limited to 
20 degrees; and a maximum assignable 40 percent rating, where 
limited to                10 degrees.

Those additional potentially applicable diagnostic codes include 
Diagnostic Code 5251, for limitation of extension of the thigh, 
under which a single 10 percent rating is assignable for 
extension limited to 5 degrees.

Diagnostic Code 5253 provides for a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such that it 
is not possible to toe out more than 15 degrees. A 20 percent 
rating requires limitation of abduction with motion lost beyond 
10 degrees. 
 
Normal range of motion for the hips consists of flexion to 125 
degrees, extension to 0 degrees, and abduction to 45 degrees. 38 
C.F.R. § 4.71a, Plate II. 

Upon VA general medical examination in September 2007, the 
Veteran showed no evidence of abnormal weight bearing to the hip 
region. On range of motion testing, flexion was to 125 degrees, 
extension to 30 degrees, abduction to 45 degrees, adduction to 25 
degrees, internal rotation 40 degrees, and external rotation                   
60 degrees. There was no pain on motion, or additional limitation 
of motion on repetitive use. There was no joint ankylosis. An x-
ray was negative. The diagnosis was right hip status post 
hairline fracture with no limitation of motion or pain. There 
were no estimated effects of the problem on daily activities. 

The Board sees fit to continue the present assigned 
noncompensable rating for status post hairline fracture of the 
right hip. This is inasmuch as September 2007 VA examination 
range of motion studies confirm entirely normal range of motion. 
There moreover was no detectable sign of pain, instability, 
weakness or any quantifiable functional loss to detract from the 
already measured range of motion findings. DeLuca, supra. For all 
practical purposes, the Veteran had normal functional use of the 
right hip. Without any limitation of joint mobility or 
functionality, there is no basis to assign more than a 
noncompensable rating in this case. Moreover, as the observed 
findings were not even close to that which would warrant a 
compensable rating, and there is no competent statement or 
medical finding to suggest worsening of disability, the VA 
examination results as found present a sufficiently detailed and 
thorough account of the state of the Veteran's right hip 
condition. On these grounds, the claim for a compensable 
evaluation for right hip disability under the VA rating schedule 
must be denied.   

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that her service-
connected disabilities under evaluation have caused her marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular ratings. Rather, the 
Veteran remains gainfully employed. The Veteran's service-
connected disorders also have not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is denying claims for increased 
ratings for migraines,  a left ankle disorder, right and left hip 
disorders, and a residual scar from a left great toe 
bunionectomy. This determination takes into full account the 
potential availability of any "staged rating" based upon 
incremental increases in severity of service-connected disability 
during the pendency of the claims under review.            The 
preponderance of the evidence is against the claims, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for hallux limitus, great toe, right foot is 
denied.

An initial rating higher than 30 percent for migraine headaches, 
with symptoms of fatigue, dizziness, nausea, light and sound 
sensitivity, is denied.

An initial rating higher than 10 percent for status post left 
ankle fracture is denied.

An initial compensable rating for residual scar, status post bone 
graft, left hip,            is denied.

An initial rating higher than 10 percent for residual scar, 
bunionectomy, left great toe, is denied.

An initial compensable rating for status post hairline fracture, 
right hip, is denied.








REMAND

The Board finds that specific additional development is required 
of the remaining claims on appeal, prior to issuance of a 
decision on these matters. 

First, regarding the claim for a disability manifested by neck 
pain, there is indication of some relevant symptomatology during 
service. In June 1999,                  the Veteran reported 
having injured her neck in an auto accident one-month previously, 
and reinjuring her neck on a jump during training exercises. When 
seen on a general consult in March 2007, the Veteran reported 
having had muscle spasms in her neck since last visit. She had 
been stretching, using warm compresses and otherwise trying to 
tolerate the pain. She had been using over-the-counter pain 
relievers. The assessment given was cervicalgia, secondary to 
muscle spasms.              In June 2007, the Veteran reported 
neck pain for three months since undergoing a Botox shot. The 
assessment was again cervicalgia. This same assessment was noted 
in July 2007. 

When undergoing VA Compensation and Pension examination in 
September 2007, the Veteran described having had neck pain and 
joint popping since March 2007         in service, and referred 
to constant tightness in the back of the neck. Unfortunately, the 
VA examiner did not provide any further objective findings, or a 
diagnosis.           
In light of the available medical information, there is 
indication of a possible cervical spine disorder that may be 
associated with an incident of the Veteran's military service. A 
comprehensive VA medical examination should therefore be 
conducted to confirm whether the Veteran has a current neck 
disorder of service origin. See 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2010); 38 C.F.R.                § 3.159(c)(4) (2010) (VA 
will provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA determines it 
is necessary to decide the claim).  

As to a claimed disability of the bilateral lower extremities, 
manifested by numbness and tingling, the Veteran described this 
type of symptomatology in conjunction with the September 2007 VA 
examination and its evaluation of the lumbar spine. This 
notwithstanding, the VA examiner never objectively clarified 
whether the Veteran had radiculopathy from the site of the lumbar 
spine as the source of lower extremity disability. Another 
examination is necessary to verify whether this is the case. 

Meanwhile, such neurological examination findings will inherently 
implicate the status of the Veteran's service-connected condition 
of a degenerated intervertebral disc at L4-5, as the source of 
the claimed lower extremities disability in question. Therefore, 
a decision on this claim for increased rating for a degenerated 
intervertebral disc must be deferred pending outcome of the 
service connection claim involving neurological disability of the 
lower extremities. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has been 
rendered). Moreover, prior to resolution of this claim on the 
merits, the Veteran should also undergo an orthopedic examination 
for determining the current severity of the degenerated 
intervertebral disc disability. See Palczewski v. Nicholson, 21 
Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 
498, 505-06 (1998) ("Where the record does not adequately reveal 
the current state of the claimant's disability ...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Similarly, a more contemporaneous examination is required 
regarding the severity of the Veteran's depressive disorder. 
Following a September 2007 VA mental health examination, there is 
an extensive record of VA outpatient treatment indicating that 
the Veteran experienced some more serious psychiatric 
symptomatology, including intermittent anxiety, depressive 
symptoms, and stated suicidal ideation (with no plan or intent). 
As there is evidence to suggest a possible worsening of service-
connected disability, a more recent VA examination is in order.  

Finally, as to the service-connected condition of mild acne, the 
Veteran alleges that the prior September 2007 VA examination was 
insufficient, in part because she  was not directed to remove 
cosmetic products prior to the examiner's visual inspection of 
this condition. A new examination should be completed that takes 
these considerations into account. 

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to determine the 
current diagnosis and likely etiology of a 
claimed cervical spine disorder; as well as 
to provide a depiction of disability 
attributable to lumbar intervertebral disc 
pathology. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner should 
provide findings responsive to the following 
considerations:

a.	Provide a diagnosis of all current 
medical conditions affecting the 
cervical spine. Then opine as to whether 
a diagnosed cervical spine disorder        
at least as likely as not (50 percent 
or greater probability) was incurred 
during military service, considering the 
documented symptoms and treatment noted 
therein. 

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

b.	Provide a summary of all present 
symptoms          and manifestations 
attributable to the Veteran's  service-
connected degenerated intervertebral 
disc  at L4-L5. In evaluating the 
Veteran, the examiner should report 
complete range of motion findings for 
the thoracolumbar spine. The examiner 
should be asked to indicate whether pain 
or weakness significantly limits 
functional ability during         flare-
ups or when the measured joint is used 
repeatedly over a period of time. The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability 
or incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

c.	Indicate whether the Veteran experiences 
radiculopathy to the right and/or left 
lower extremity as the consequence of 
his service-connected degenerated 
intervertebral disc at L4-L5, and if so, 
indicate the relative severity of each 
diagnosed condition, i.e., mild, 
moderate, or severe. 

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the current severity 
of the Veteran's depression. The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.  It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected depression, in accordance with the 
rating criteria specified at 38 C.F.R. § 
4.130, Diagnostic Code 9434. The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain the basis 
for this finding. 
3.	Schedule the Veteran for a VA 
dermatological examination to determine the 
current severity of the Veteran's mild acne. 
The claims folder must be provided to 
and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  It is requested that the VA 
examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected acne, in accordance with 
the rating criteria specified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800, as well as 
Diagnostic Code 7806.

4.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO/AMC should readjudicate 
the claims for service connection for a neck 
disorder and bilaterally lower extremities 
disorder, and for increased ratings for 
depressive disorder, degenerated 
intervertebral disc, and mild acne, based 
upon all additional evidence received. If the 
benefits sought on appeal are not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to            the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims. Her 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


